Citation Nr: 1214360	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, anxiety, or a nervous condition, not including PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from November 1980 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection specifically for PTSD. 

Earlier, in January 1991, the RO already had considered and denied the Veteran's claim for service connection for an acquired psychiatric ("nervous") disorder, inclusive of major depression and a personality disorder.  She also had been properly notified of that decision and did not appeal, so that decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  She filed her current claim at issue for PTSD in February 2004, which was not adjudicated in that prior decision.  Consequently, her PTSD claim must be considered on its full merits, de novo, because there is no new-and-material-evidence requirement to reopen this claim since there is no prior, final and binding, adjudication of this claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not been previously considered). 

In March 2012, the Veteran's representative contended that the Veteran's service connection claim should include other diagnoses such as depression and anxiety.  As distinguished from Boggs, the United States Court of Appeals for Veterans Claims (Court) that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's service connection claim on appeal encompasses a claim for depression and anxiety.

These aspects must be differentiated from the PTSD aspect of the claim, because service connection was previously denied for depression, anxiety, and a nervous condition in the January 1991 rating decision.  Therefore, the Board will bifurcate the claim and proceed with an adjudication of the PTSD aspect of the claim on the merits and remand the aspect that has been previously denied for proper adjudication under the new-and-material-evidence requirement to reopen previously denied claims.

In May 2008, September 2010, and February 2011, the Board remanded the PTSD claim to the agency of original jurisdiction (AOJ) for additional development and for due process consideration.  All additional development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The competent and credible medical or other evidence does not show that the Veteran has PTSD according to the DSM-IV criteria.

CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury incurred in or aggravated by her military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If it was not, this timing error can be effectively "cured" by providing any necessary VCAA notice and then VA readjudicating the claim-such such as in a statement of the case (SOC) or supplemental SOC (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2004, September 2006, and July 2008.  The letters, especially in combination, informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the September 2006 and July 2008 letters also complied with Dingess by discussing the downstream disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the AOJ readjudicated the claim in a January 2012 SSOC-including considering the additional evidence received in response to that additional notice.  See Prickett, 20 Vet. App. at 376.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements.  Additionally, the RO provided her a VA compensation examination in January 2010 to determine whether she has PTSD and, if so, whether it is attributable to her military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And, in obtaining all relevant documents and providing this January 2010 VA examination, the Board is also satisfied that there has been compliance with its May 2008, September 2010 and February 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed.  

II.  Entitlement to Service Connection for PTSD

The Veteran asserts she has PTSD due to traumatic experiences while she was in the military.  Specifically, the Veteran alleges she was attacked and sexually assaulted by an unknown male while in technical school in Texas.  She also claims her PTSD is a consequence of physical and sexual abuse by her then husband, who, like her, was serving in the Air Force.

After reviewing the evidence of record-including the evidence obtained as a consequence of the Board's most recent remand in February 2011-the Board finds that the preponderance of the evidence is against this claim for service connection, so it must be denied.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 

To establish service connection, there generally must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD need be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304(f)(1) through (f)(5). 

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) (West 200); 38 C.F.R. § 3.304(d). 

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran engaged in combat but the claimed stressor was unrelated to that combat, then there needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Her testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying her testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Just because a physician or other health professional accepted a veteran's description of his or her experiences as credible and diagnosed a veteran as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Moreover, recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  See also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)). 

Most notably, as noted previously and as it pertains to this specific claim at hand, the Court has clarified that the general rule discussed above in Moreau that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on personal or sexual assault.  See YR, 11 Vet. App. at 399; Patton, 12 Vet. App. at 279-280.  See also Menegassi, 638 F.3d at 1379.  That is, in these other types of claims, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277. 

Specifically, 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence from include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id.  

But, here, the most important point is that the evidence does not show that the Veteran has the required DSM-IV diagnosis of PTSD.  So the question of whether she actually experienced the type of stressors during her military service that she is alleging is ultimately inconsequential (regardless of the type and amount of evidence she needs to prove the occurrence of these claimed events) because even if, for the sake of argument, she did, there still is not confirmation she has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is that the Veteran has to initially establish she has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm a veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Absent this required DSM-IV diagnosis of PTSD, to in turn establish she has current disability on account of this condition, there is no PTSD or current disability to attribute to her military service-again, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the Veteran has submitted private treatment records from Dr. C.R., dated December 1990 to February 1991; Dr. P.B., dated July 1997, and from University Community Hospital Emergency Room, dated September 2010.  However, these private treatment records do not provide a diagnosis of PTSD.  

The report of a VA mental health consultation dated in November 1990 notes that test results had revealed symptoms of hypervigilance and anxiety, "not unlike" those seen in PTSD patients.  Thereafter, a March 2000 SSA psychological evaluation resulted in a diagnosis of PTSD; however, the particular stressor attributed to the PTSD was traumatic experiences prior to service, beginning at age 14, as the result of engaging in prostitution.  In May 2008, the Board remanded the Veteran's claim for a VA examination and opinion to determine whether she alternatively had PTSD as a result of her claimed personal and/or sexual assaults in service, mentioned above.  

The Veteran had this VA compensation examination in January 2010.  And, after a complete review of the available records, the report of the evaluation clarifies that, while she meets the DSM-IV stressor criterion for PTSD due to childhood abuse, she does not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the report provides diagnoses of alcohol dependence, alcohol-induced mood disorder, and personality disorder, not otherwise specified, with borderline, histrionic, paranoid, passive-aggressive features.  This examiner also stated that while there is a history of depressive symptoms since 1988, after her discharge from the military in 1984, none of the records attribute the symptoms to her military service.  

Additionally, the Veteran's VA treatment records from August 2009 to February 2011 fail to show a current diagnosis of PTSD.  An October 2010 psychiatric evaluation she received at the VA Medical Center in Tampa, Florida, did not result in a diagnosis of PTSD but rather, the psychiatrist's notation of her reports of PTSD due to military sexual trauma.  Thereafter, a November 2010 follow up specifically determined that there were insufficient symptoms to meet the criteria for a diagnosis of PTSD.  

Because the governing regulation, 38 C.F.R. § 3.304(f), stipulates that a diagnosis of PTSD be in accordance with the DSM-IV criteria, this necessarily is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  So the Veteran is not competent to make this determination herself, only to testify for example concerning symptoms she may have experienced while in service-including after the events in question, and during the many years since her discharge.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  As the United State Court of Appeals for the Federal Circuit Court explained in Buchanan, when addressing lay evidence as potentially competent to support presence of disability, including during service and since and even where not corroborated by contemporaneous medical evidence such as treatment records, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the medical evidence against the claim, especially the fact that it ultimately has been determined she does not have PTSD according to the DSM-IV criteria, probatively outweighs her unsubstantiated lay testimony to the contrary.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency "a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In sum, the competent medical evidence of record does not show that the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Without this required DSM-IV diagnosis of PTSD, there necessarily is no existing condition to attribute to the Veteran's military service, regardless of whether the events in question during her service actually occurred.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Therefore, the Board finds that the preponderance of the evidence is against the claim, so there is no reasonable doubt to resolve in the Veteran's favor, and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


REMAND

The Board finds that a remand is warranted for that aspect of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, anxiety, or a nervous condition, not including PTSD.  The AOJ must adjudicate the matter in the first instance.  See, e.g., Bernard, 4 Vet. App. at 393.

As noted previously, this aspect of the claim was previously denied by a rating decision in January 1991.  Therefore, on remand, the AOJ should provide the Veteran with the information and evidence necessary to reopen the previously denied claim in addition to what is needed to substantiate the underlying service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that, in conjunction with a claim to reopen, "VA must notify the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition to notifying the Veteran that "new" and "material" evidence is necessary to reopen the claim, the VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Id.

A new VCAA notice letter should be provided to the Veteran.  In addition, a remand will allow for the AOJ to undertake any other development necessary prior to adjudicating the matter.  

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to reopen her claim of service connection for depression, anxiety, or a nervous condition, not including PTSD.  The letter should include:  the necessary information regarding new and material evidence as set forth in 38 C.F.R. § 3.156; the evidence and information necessary to establish the underlying claim for entitlement to service connection; and the evidence and information necessary to substantiate the elements of service connection that were the basis for the denial in the January 1991 RO decision.  See Kent, 20 Vet. App. at 1.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  After undertaking any other development deemed appropriate, adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, anxiety, or a nervous condition, not including PTSD.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


